     Case 3:14-cr-00175-WHA Document 1024 Filed 03/01/19 Page 1 of 3



 1   FRANK M. PITRE (SBN 100077)
     fpitre@cpmlegal.com
 2   ALISON E. CORDOVA (SBN 284942)
     acordova@cpmlegal.com
 3   COTCHETT, PITRE & McCARTHY, LLP
     San Francisco Airport Office Center
 4   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
 5   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 6
     STEVEN M. CAMPORA (SBN 110909)
 7   scampora@dbbwc.com
     DREYER BABICH BUCCOLA WOOD CAMPORA, LLP
 8
     20 Bicentennial Circle
 9   Sacramento, CA 95826
     Telephone: (916) 379-3500
10   Facsimile: (916) 379-3599
11

12

13                         UNITED STATES DISTRICT COURT
14                       NORTHERN DISTRICT OF CALIFORNIA
15                             SAN FRANCISCO DIVISION
16

17 UNITED STATES OF AMERICA,                   No.: 14-CR-00175-WHA
18          Plaintiff,                         DECLARATION OF STEVEN M.
                                               CAMPORA IN SUPPORT OF
19    vs.                                      ATTORNEYS PITRE AND CAMPORA’S
                                               COMMENTS ON THE ACCURACY OF
20 PACIFIC GAS AND ELECTRIC                    PG&E’S RESPONSE
   COMPANY,
21                                             Judge: Hon. William Alsup
           Defendant
22

23

24

25

26
27

28
                                           1
      DECLARATION OF STEVEN M. CAMPORA IN SUPPORT OF ATTORNEYS PITRE AND CAMPORA’S
            COMMENTS ON THE ACCURACY OF PG&E’S RESPONSE - No.: 14-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1024 Filed 03/01/19 Page 2 of 3



 1          I, STEVEN M. CAMPORA, declare:

 2          1. I am an attorney with the Law Firm of Dreyer, Babich, Buccola, Wood, Campora LLP.

 3 I have been involved with litigation, on behalf of fire and explosion victims and against Pacific Gas

 4 and Electric Company, since 2008. I have taken the deposition of more than 200 Pacific Gas and

 5 Electric Company officers and employees since 2008. I participated in the San Bruno Explosion

 6 litigation, the derivative action against the Board of Directors, the Butte Fire JCCP, the CA North

 7 Bay Fires JCCP and the Camp Fire litigation. I was a Liaison Counsel in the Butte Fire JCCP and

 8 I am a member of the Plaintiffs’ Executive Committee in the CA North Bay Fires JCCP.

 9          2. Attached hereto as Exhibit A is a copy of relevant portions from the deposition of Stephen

10 Tankersley, taken on May 3, 2017.

11          3. Attached hereto as Exhibit B is a copy of relevant portions from the deposition of Stephen

12 Tankersley, taken on May 5, 2017.

13          4. Attached hereto as Exhibit C is a true and correct copy of Exhibit 52-006 to the Eric

14 Oldford deposition taken on November 30, 2018. Eric Oldford was produced by PG&E as the

15 Person Most Qualified on Audit Numbers identified in Plaintiffs’ notice.

16          5. Attached hereto as Exhibit D is a true and correct copy of the Charles Filmer study which

17 clearly stated that trees which fell into the line (FPT) cause 90% of the vegetation related fires and

18 only 2% of the vegetation related fires and are caused by trees growing into the line (contact trees).
19          6. Attached hereto as Exhibit E are true and correct copies of relevant deposition testimony

20 of Dale Oldford, the person in charge of the Quality Assurance Audits.

21          7. Attached hereto as Exhibit F is a true and correct copy of the Declaration of Dr. Nicholas

22 Jewell, Plaintiffs’ retained statistical expert. Using data from the 2014 audit, for the Stockton

23 Division, the site of the Butte Fire, Dr. Jewell was able to calculate the potential number of contract

24 trees and FPT.

25          8. Attached hereto as Exhibit G is a true and correct copy of the December 14, 2018

26 California Public Utilities Commission’s Order Instituting Investigation and Order to Show Cause.
27          9. Attached hereto as Exhibit H is a true and correct copy of the relevant portion of PG&E’s

28 Session D 2016.
                                                      2
        DECLARATION OF STEVEN M. CAMPORA IN SUPPORT OF ATTORNEYS PITRE AND CAMPORA’S
              COMMENTS ON THE ACCURACY OF PG&E’S RESPONSE - No.: 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1024 Filed 03/01/19 Page 3 of 3



 1          10. On January 17, 2014 and again in August of 2014, Governor Brown declared a state of

 2 emergency based on wildfire in California. Attached hereto as Exhibit I is a true and correct copy

 3 of the State of Emergency proclamation.

 4          11. Attached hereto as Exhibit J is a true and correct copy of relevant deposition testimony

 5 of Erin Parks, a PG&E Program Manager for quality control.

 6          12. Attached hereto as Exhibit K are relevant portions of deposition testimony of Geisha

 7 Williams, taken on July 7, 2017.

 8          13. Attached hereto as Exhibit L is a true and correct copy of relevant deposition testimony

 9 taken of April Kennedy, taken on May 21, 2017.

10          14. Attached hereto as Exhibit M are relevant portions of deposition testimony of Brian

11 Biancardi, PG&E’s Person Most Qualified to testify as to the dangers posed by FPT.

12          15. Attached hereto as Exhibit N are true and correct copies of relevant portions of deposition

13 testimony of Stephen Tankersley, taken on May 23, 2017. Ms. Tankersley was the former head of

14 Vegetation Management at PG&E.

15          16. Attached hereto as Exhibit O is a true and correct copy of relevant deposition testimony

16 of Eric Woodyard, a PG&E forester, taken on May 25, 2017. Mr. Woodyard specifically testified

17 that in fact PG&E was looking for green healthy trees which posed risk to the line.

18          I declare under penalty of perjury that the foregoing is true and correct of my own personal
19 knowledge. Executed this 28th day of February 2019 at Sacramento, California.

20

21

22

23                                         ______________________________________
                                            Steven M. Campora
24

25

26
27

28
                                                      3
       DECLARATION OF STEVEN M. CAMPORA IN SUPPORT OF ATTORNEYS PITRE AND CAMPORA’S
             COMMENTS ON THE ACCURACY OF PG&E’S RESPONSE - No.: 14-CR-00175-WHA
